Order
In this collateral attack, based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Gary Roth contends that a failure to allege drug quantity in an indictment is a “jurisdictional” defect. After Roth filed his brief, the Supreme Court rejected that contention. *3See United States v. Cotton, — U.S.-, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002). Moreover, we have held that Apprendi does not apply retroactively on collateral review. See Curtis v. United States, 294 F.3d 841 (7th Cir.2002). Accordingly, the judgment of the district court is affirmed.